NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                             AGUSTIN GOMEZ,
                                Appellant.

                             No. 1 CA-CR 21-0090
                               FILED 11-16-2021


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201900844
           The Honorable James B. Morse, Judge Pro Tempore

                                  AFFIRMED



                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Law Offices of Stephen L. Duncan P.L.C., Scottsdale
By Stephen Duncan
Counsel for Appellant
                             STATE v. GOMEZ
                            Decision of the Court


                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Peter B. Swann, and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1             Agustin Gomez appeals from his convictions and sentences
for aggravated assault and perjury. Gomez’s counsel filed a brief per Anders
v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
certifying that he found no arguable question of law that was not frivolous
after a diligent search of the record. We allowed Gomez to file a
supplemental brief, but he did not do so. Counsel asks this court to search
the record for arguable issues. See Penson v. Ohio, 488 U.S. 75 (1988); State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we
affirm Gomez’s convictions and sentences.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2            Gomez struck his friend Robert Kline in the face, breaking his
nose. Gomez was taken into custody the next day. As part of the booking
process, he was asked to complete an optional release questionnaire. On the
questionnaire, he certified under the penalty of perjury that he had never
failed to appear after being released pending trial.

¶3           Gomez was charged with aggravated assault and perjury,
both class four felonies. Before the trial, the superior court ordered a
competence evaluation under Arizona Rule of Criminal Procedure 11. The
court found Gomez competent to stand trial.

¶4            The state presented testimony from the victim, the doctor
who treated him, and the officers who responded to the call and booked
Gomez into jail. And the parties stipulated that Gomez was convicted for
failing to appear in 2018.



1      We view the facts in the light most favorable to upholding the
verdicts and resolve all reasonable inferences against the defendant. State v.
Harm, 236 Ariz. 402, 404, ¶ 2, n.2 (App. 2015) (citing State v. Valencia, 186
Ariz. 493, 495 (App. 1996)).


                                       2
                            STATE v. GOMEZ
                           Decision of the Court

¶5            The jury convicted Gomez on both counts. At the sentencing,
the court found that Gomez had two prior felony convictions and the
convictions were aggravating factors. The court also found several
mitigating factors and sentenced Gomez to a slightly mitigated term of
eight years’ imprisonment on each count. The court ordered the sentences
to run concurrently, and Gomez received presentence-incarceration credit
for 621 days.

                              DISCUSSION

¶6           We have read and considered counsel’s brief and have
reviewed the record for arguable issues. See Leon, 104 Ariz. at 300. We find
none.

¶7           Gomez was present and represented by counsel at all stages
of the proceedings against him. The record reflects the superior court
afforded Gomez his constitutional and statutory rights and conducted the
proceedings following the Arizona Rules of Criminal Procedure. The court
held appropriate pretrial hearings, and the evidence presented at trial and
summarized above was sufficient to support the jury’s verdicts. Gomez’s
sentences fall within the range prescribed by law, with proper
presentence-incarceration credit.

                             CONCLUSION

¶8            We affirm Gomez’s convictions and sentences. After the filing
of this decision, defense counsel’s obligations pertaining to Gomez’s
representation in this appeal will end after informing Gomez of this
appeal’s outcome and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       3